Citation Nr: 0513726	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  00-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1991 to April 1992.  
Her claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The Board remanded this appeal to the RO in 
March 2003 for additional action. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and her representative if they are required to 
take further action in support of this appeal.


REMAND

Additional action by the RO is necessary before the Board can 
proceed in adjudicating the veteran's claim.  

First, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's appeal.  

The VCAA and its implementing regulations provide that VA 
must notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
The VCAA and its implementing regulations also provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

VA's duty to assist includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, an examination of the veteran's back is 
necessary.  In response to the veteran's filing of a claim 
for service connection for a back disorder, the RO afforded 
the veteran a VA examination, during which an examiner 
addressed whether the veteran's back symptoms were related to 
her period of active service.  However, because the examiner 
based his opinion on an incorrect finding that the veteran 
reported no low back problems in service, the report of this 
examination is inadequate to determine whether such a 
relationship exists.  Another examination is necessary so 
that an examiner can review the entire file, including the 
February 1992 report of Medical Evaluation Board Proceedings, 
and opine whether the veteran's current, variously diagnosed 
back disorder is etiologically related to in-service back 
complaints documented in that report.  

Second, in its March 2003 remand, the Board indicated that 
there were service medical and personnel records missing from 
the claims file, which should be obtained on remand.  The RO 
unsuccessfully attempted to do so, and since then, it has 
become evident that some of the records to which the Board 
referred in its prior remand, namely, some Medical Board 
proceeding reports, are already of record.  With regard to 
the remaining missing records, however, the RO needs to make 
another effort at securing them and associating them with the 
claims file.  In April 2003, the RO endeavored to obtain all 
such records, which might have been imaged.  Thereafter, 
however, personnel from the Defense Personnel Records Imaging 
System responded that the RO's request could not be satisfied 
as the documents were temporarily inaccessible.  This 
response indicates that the same records may now be 
available.  The RO should pursue this matter on remand.

Third, the RO has certified for appeal only one issue:  
entitlement to service connection for a back disorder.  
However, the record reflects that there might be other issues 
on appeal that have been pending since June 1995.  In June 
1995, the RO issued a rating decision denying service 
connection for a back disorder and a nervous disorder, 
granted service connection for a left tibia and fibula stress 
reaction and right tibia and fibula stress reaction, assigned 
these disabilities noncompensable evaluations, and denied a 
10 percent evaluation for multiple, noncompensable, service-
connected disabilities.  In a written statement received in 
July 1995, the veteran disputed the RO's June 1995 decision.  
The RO then issued a statement of the case that referred to 
those claims.  In December 1995, before the time limit for 
filing a substantive appeal had lapsed, the veteran submitted 
another written statement requesting an extension of time 
during which to file an appeal.  This statement clearly shows 
that the veteran intended to continue her appeal of the RO's 
June 1995 denial.  However, the RO never responded to this 
request.  

In its March 2003 remand, the Board requested the RO to 
consider whether the veteran's December 1995 statement 
represents a timely substantive appeal of the July 1995 
rating decision, a tolling of the time in which to file one, 
or a request for an extension of time to file one.  In a 
supplemental statement of the case issued in July 2004, the 
RO characterized the December 2005 letter as a request for an 
extension of time during which to file service medical 
records, noted that on "March 15, 02-20-2004," it sent the 
veteran a letter granting her a 60 day extension, and 
indicated that the veteran had not responded.  

The letter to which the RO refers provides the veteran 
additional time to file service medical records, but it does 
not notify the veteran that she must then file a substantive 
appeal to perfect her appeal of the RO's July 1995 rating 
decision.  More specifically, it references the veteran's 
back claim and the December 1995 request for an extension of 
time during which to file an appeal, requests the veteran to 
submit service medical records or a negative reply, asks the 
veteran to provide the social security number under which she 
is receiving benefits, and notes that it has obtained copies 
of certain VA treatment records.  It then advises the veteran 
to submit all evidence as soon as possible, preferably within 
60 days, but not beyond a year of the date of receipt of the 
letter.  The letter does not mention the other claims with 
which the veteran disagreed, or indicate that the veteran 
needs to take action to perfect her appeal of the RO's July 
1995 rating decision.  The RO should ensure that the veteran 
is afforded due process by correcting such notice on remand.  

In so doing, the RO should keep in mind that it has not yet 
furnished the veteran VCAA notice pertaining to the issues of 
entitlement to service connection for a nervous disorder, 
entitlement to a higher initial evaluation for left tibia and 
fibula stress reaction, evaluated as 0 percent disabling 
prior to May 15, 1998, and 10 percent disabling from May 15, 
1998, entitlement to a higher initial evaluation for right 
tibia and fibula stress reaction, evaluated as 0 percent 
disabling prior to May 15, 1998, and 10 percent disabling 
from May 15, 1998, and entitlement to a 10 percent evaluation 
prior to May 15, 1998, for multiple, noncompensable, service-
connected disabilities (recharacterized as a result of the 
RO's February 1999 assignment of 10 percent disability 
evaluations, effective May 15, 1998, for the veteran's left 
and right leg disabilities).  Prior to the RO's corrected 
notice, the RO should send the veteran additional notice that 
informs her of all evidence needed to support her claims, 
explains to her whether she is responsible for submitting 
such evidence or whether VA will obtain and associate such 
evidence with the claims file, and advises her to submit all 
evidence in her possession that is relevant to her claims.  
The RO may not address the merits of these claims until it 
provides the veteran adequate assistance regarding these 
claims and an opportunity to offer argument and evidence in 
support thereof.  

This case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that VCAA notification and 
development action is completed 
concerning the issues of entitlement to 
service connection for a back disorder; 
entitlement to service connection for a 
nervous disorder; entitlement to a higher 
initial evaluation for left tibia and 
fibula stress reaction, evaluated as 0 
percent disabling prior to May 15, 1998, 
and 10 percent disabling from May 15, 
1998; entitlement to a higher initial 
evaluation for right tibia and fibula 
stress reaction, evaluated as 0 percent 
disabling prior to May 15, 1998, and 10 
percent disabling from May 15, 1998; and 
entitlement to a 10 percent evaluation 
prior to May 15, 1998, for multiple, 
noncompensable, service-connected 
disabilities (recharacterized as a result 
of the RO's February 1999 assignment of 
10 percent disability evaluations, 
effective May 15, 1998, for the veteran's 
left and right leg disabilities).  Such 
action should include informing the 
veteran and her representative of the 
evidence needed to support all claims 
being appealed, indicating whether the 
veteran should submit such evidence or 
whether the RO will obtain and associate 
such evidence with the claims file, and 
advising the veteran to submit all 
evidence in her possession that pertains 
to those claims.  The RO should afford 
the veteran and her representative an 
opportunity to respond to this notice by 
submitting evidence or information or by 
identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

2.  The RO should notify the veteran in 
writing that there is an appeal of five 
denied claims that has been pending since 
July 1995, explain to her that the March 
2004 letter represented a grant of her 
request for an extension of time in which 
to file a substantive appeal on those 
claims, and advise her that she must file 
a substantive appeal to perfect her 
appeal of those denied claims.  The RO 
should then associate with the claims 
file any follow-up correspondence from 
the veteran.

3.  The RO should contact personnel from 
the Defense Personnel Records Imaging 
System for the purpose of obtaining and 
associating with the claims file all of 
the veteran's imaged service medical and 
personnel records.

4.  The RO should afford the veteran a VA 
examination of her back.  The RO should 
advise the veteran that any failure to 
attend the scheduled examination, without 
good cause, might have an adverse affect 
on her claim.  The RO should forward the 
claims file to the examiner for review of 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose all back disorders shown 
to exist; 

b) opine whether each disorder is at 
least as likely as not (50 percent 
or greater likelihood) related to 
the veteran's period of active 
service, including documented in-
service back complaints, or the 
service-connected right or left 
tibia and fibula stress reactions; 
and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Once all development is completed, the 
RO should readjudicate the veteran's 
claim(s) based on a consideration of all 
of the evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and her representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that all claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

